Judgment reversed and judgment for plaintiff in error. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed upon the ground that the deed tendered by said plaintiff, in error was a complete performance of his contract, since in said contract he had stipulated not for a title free from dower, but for a deed with covenant against dower. And this court proceeding to render the judgment which said circuit court should have rendered, the judgment .of said court of common pleas is reversed and the original petition in said cause dismissed.
Crew, Spear, Davis and Shauck, JJ., concur.